In a proceeding pursuant to CPLR article 78 to, inter alia, prohibit the Special Nursing Home Prosecutor from pursuing a Grand Jury investigation of, inter alia, Brunswick Hospital, the appeal is from a judgment of the Supreme Court, Suffolk County, entered February 21, 1980, which dismissed the petition. Judgment reversed, on the law, without costs or disbursements, and petition granted, without prejudice to the Special Prosecutor’s seeking an order of resubmission (see Matter of McGinley v Hynes, 75 AD2d 897). Damiani, J. P., Gibbons, Margett and Martuscello, JJ., concur.